                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN

ANDREW P. GREEN,

                                 Plaintiff,

                v.                                                 Case No. 20-CV-969

KILOLO KIJAKAZI, 1
Acting Commissioner of the Social Security Administration,

                                 Defendant.


                                   DECISION AND ORDER


1. Introduction

        Alleging that he has been disabled since December 16, 2015 (Tr. 35), Andrew P.

Green seeks disability insurance benefits and supplemental security income. After

Green’s application was denied initially (Tr. 88-102) and upon reconsideration (Tr. 120-

38), a hearing was held before an administrative law judge (ALJ) on April 1, 2019 (Tr. 57).

On July 2, 2019, the ALJ issued a written decision concluding that Green was not disabled.

(Tr. 49.) After the Appeals Council denied Green’s request for review on May 4, 2020 (Tr.




1Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi is substituted as the
defendant in this suit. No further action need be taken to continue this suit by reason of the last sentence
of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).



         Case 1:20-cv-00969-WED Filed 07/29/21 Page 1 of 17 Document 30
1-4), he filed this action. All parties have consented to the full jurisdiction of a magistrate

judge (ECF Nos. 4, 6), and this matter is ready for resolution.

2. ALJ’s Decision

       In determining whether a person is disabled, an ALJ applies a five-step sequential

evaluation process. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). At step one the ALJ

determines whether the claimant has engaged in substantial gainful activity. 20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i). The ALJ found that Green “has not engaged in

substantial gainful activity since December 16, 2015, the alleged onset date[.]” (Tr. 37.)

       The analysis then proceeds to the second step, which is a consideration of whether

the claimant has a medically determinable impairment or combination of impairments

that is “severe.” 20 C.F.R. §§ 404.1520(a)(4)(ii), (c), 416.920(a)(4)(ii), (c). An impairment is

severe if it significantly limits a claimant’s physical or mental ability to do basic work

activities. 20 C.F.R. §§ 404.1522(a), 416.922(a). The ALJ concluded that Green has the

following severe impairments: “bilateral wrist disorder; headaches; disorders of the

heart; avascular necrosis; degenerative disc disease with lumbar radiculopathy;

polyneuropathy; anxiety; depression; and post-traumatic stress disorder (PTSD)[.]” (Tr.

38.)

       At step three the ALJ is to determine whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (called “the listings”), 20



                                       2
        Case 1:20-cv-00969-WED Filed 07/29/21 Page 2 of 17 Document 30
C.F.R. §§ 404.1520(a)(4)(iii), 404.1525, 416.920(a)(4)(iii), 416.925. If the impairment or

impairments meets or medically equals the criteria of a listing and also meets the twelve-

month durational requirement, 20 C.F.R. §§ 404.1509, 416.909, the claimant is disabled. 20

C.F.R. §§ 404.1520(d), 416.920(d). If the claimant’s impairment or impairments is not of a

severity to meet or medically equal the criteria set forth in a listing, the analysis proceeds

to the next step. 20 C.F.R. §§ 404.1520(e), 416.920(e). The ALJ found that Green “does not

have an impairment or combination of impairments that meets or medically equals the

severity of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1[.]”

(Tr. 38.)

       In between steps three and four the ALJ must determine the claimant’s residual

functional capacity (RFC), which is the most the claimant can do despite his impairments.

20 C.F.R. §§ 404.1545(a)(1), 416.945(a). In making the RFC finding the ALJ must consider

all of the claimant’s impairments, including impairments that are not severe. 20 C.F.R. §§

404.1545(a)(2), 416.945(a)(2). In other words, “[t]he RFC assessment is a function-by-

function assessment based upon all of the relevant evidence of an individual's ability to

do work-related activities.” SSR 96-8p. The ALJ concluded that Green has the RFC

       to perform sedentary work, as defined in 20 CFR 404.1567(a) and 416.967(a),
       except with no climbing ropes, ladders, and scaffolds or exposure to heights
       and hazards; occasional climbing ramps and stairs, stooping, kneeling,
       crawling, balancing, or crouching; and no more than frequent hand use. He
       also is limited to simple, routine, repetitive, noncomplex work with no
       more than occasional changes in the work routine.

(Tr. 40.)


                                           3
            Case 1:20-cv-00969-WED Filed 07/29/21 Page 3 of 17 Document 30
       After determining the claimant’s RFC, the ALJ at step four must determine

whether the claimant has the RFC to perform the requirements of his past relevant work.

20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1560, 416.920(a)(4)(iv), 416.960. The ALJ concluded that

Green “is unable to perform any past relevant work[.]” (Tr. 47.)

       The last step of the sequential evaluation process requires the ALJ to determine

whether the claimant is able to do any other work, considering his RFC, age, education,

and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1560(c), 416.920(a)(4)(v),

416.960(c). At this step the ALJ concluded that “there are jobs that exist in significant

numbers in the national economy that [Green] can perform[.]” (Tr. 47.) In reaching that

conclusion the ALJ relied on testimony from a vocational expert, who testified that a

hypothetical individual of Green’s age, education, and work experience could perform

the requirements of occupations such as “document preparer (DOT # 249.587-018; 91,000

jobs nationally); charge account clerk (DOT # 205.367-014; 33,000 jobs nationally); and

final assembler (DOT # 713.687-018; 25,000 jobs nationally).” (Tr. 48.) After finding that

Green could perform work in the national economy, the ALJ concluded that he was not

disabled. (Tr. 48.)

3. Standard of Review

       The court’s role in reviewing an ALJ’s decision is limited. It must “uphold an ALJ’s

final decision if the correct legal standards were applied and supported with substantial

evidence.” L.D.R. by Wagner v. Berryhill, 920 F.3d 1146, 1152 (7th Cir. 2019) (citing 42 U.S.C.



                                       4
        Case 1:20-cv-00969-WED Filed 07/29/21 Page 4 of 17 Document 30
§ 405(g)); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). “Substantial evidence is ‘such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017) (quoting Castile v.

Astrue, 617 F.3d 923, 926 (7th Cir. 2010)). “The court is not to ‘reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute [its] judgment for that of the

Commissioner.’” Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (quoting Lopez ex

rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). “Where substantial evidence

supports the ALJ’s disability determination, [the court] must affirm the [ALJ’s] decision

even if ‘reasonable minds could differ concerning whether [the claimant] is disabled.’”

L.D.R. by Wagner, 920 F.3d at 1152 (quoting Elder v. Astrue, 529 F.3d 408, 413 (7th Cir.

2008)).

4. Analysis

          Green argues that the ALJ erred by (1) improperly concluding Green could

frequently handle objects; (2) not accounting for his concentration, persistence, or pace

limitations in the RFC assessment; (3) using incorrect standards to analyze subjective

symptoms; and (4) failing to support with substantial evidence her conclusion that Green

could perform other jobs in the economy.

   4.1. Handling Ability

          In discussing Green’s residual functional capacity, the ALJ said the following

about his handling ability:



                                         5
          Case 1:20-cv-00969-WED Filed 07/29/21 Page 5 of 17 Document 30
       Moreover, the claimant reports ongoing bilateral wrist pain despite
       undergoing seven surgeries for his wrists since his 1989 fall (1F-3, 129).
       Examinations in September and October 2015 showed wrist tenderness to
       palpation and positive Tinel, carpal compression, and Phalen’s testing (1F-
       4, 117). An EMG at that time showed mild bilateral carpal tunnel syndrome
       and ulnar neuropathy (1F-94). The claimant underwent right carpal tunnel
       release surgery with improved sensation but he continued to report mild
       tenderness (1F-208, 5F-1). August 2016, December 2017, April 2018, and
       March 2019 evaluations collectively showed diminished range of motion,
       decreased sensation, tenderness to palpation, and positive Tinel testing in
       his wrists (10F-158, 12F-6, 16F-2, 40F-1). Diagnostic imaging of the
       claimant’s wrists in December 2015 showed bilateral radiocarpal joint space
       narrowing with a loose body in the lateral aspect of the joint space on the
       right (3F-79). Follow-up imaging in September 2016 documented ulnar
       styloid nonunions, mild degenerative joint disease, and evidence of
       previous surgeries (5F-2, 6F-43-44). The claimant received wrist injections,
       occupational therapy, braces, and temporary casting for his wrists, without
       reported relief.

       …

       Furthermore, treating providers indicated the claimant’s subjective
       statements regarding his wrist pain are out of proportion to examination
       and diagnostic imaging findings (16F-2). The claimant evidenced strong
       grip strength and intact sensation during August 2016 examination (10F-
       158). In December 2017, the claimant exhibited full range of motion with
       normal (5/5) strength in his upper extremities and symmetrical reflexes
       (12F-6). An EMG that month revealed no carpal tunnel syndrome (12F-10).
       In April 2018, the claimant displayed negative Phalen and Durkin testing,
       intact sensation, and 50-55 degrees of wrist extension and flexion (16F-2).
       Treating providers again noted that the claimant maintained 45-50 degrees
       of extension and flexion with no significant joint space narrowing (40F-1).

(Tr. 42, 44.)

       Green argues that the ALJ erred in assessing his handling ability by ignoring

relevant objective evidence, improperly assessing his daily activities, misstating the




                                        6
         Case 1:20-cv-00969-WED Filed 07/29/21 Page 6 of 17 Document 30
consistency of contrary opinions, and relying on a conclusory medical statement. (ECF

No. 29 at 1.)

       In response, the Commissioner argues that the ALJ “properly discounted the

reviewing physicians’ occasional-lifting recommendation based on its inconsistency with

other evidence, specifically the opinions of Drs. Olvey and Zellner, as well as plaintiff’s

activities involving intensive hand use[.]” (ECF No. 28 at 5-6.) She argues that, “because

the ALJ thus provided a sound rationale linking substantial evidence to her

determination, it must stand.” (ECF No. 28 at 6.)

       4.1.1. Objective findings

       Green argues that the ALJ did not support with an accurate and logical bridge her

evaluation of his subjective statements and the opinion evidence. (ECF No. 20 at 13.) He

argues that the ALJ did not include in her evaluation several objective test findings that

quantified Green’s grip strength. (ECF No. 20 at 13.) He also argues the ALJ indicated

that multiple providers found Green’s “subjective statements are out of proportion to

examination and diagnostic imaging studies,” when only one provider did so. (ECF No.

20 at 15.)

       Although Green points to objective evidence that supports an occasional handling

limitation, the ALJ also discussed objective evidence that supports her conclusion that

such a limitation is unwarranted. (Tr. 42, 44.) The ALJ noted several providers found

Green had 5/5 strength in his upper extremities. (Tr. 42; see, e.g., 483, 1062, 2065.) She



                                       7
        Case 1:20-cv-00969-WED Filed 07/29/21 Page 7 of 17 Document 30
discussed mild carpel tunnel EMG findings in September and October 2015 and similar

follow up images in September 2016. (Tr. 42.) And she discussed positive Tinel’s testing

showing some compression neuropathy and positive Phalen’s testing for carpel tunnel.

(Tr. 42.)

       In short, the ALJ discussed objective medical findings regarding Green’s handling

abilities that both support and undermine her conclusion that he does not require hand

restrictions beyond frequent handling. Green has not shown that the ALJ erred in finding

the evidence against an occasional handling restriction more persuasive than the

evidence for it.

       4.1.2. Activities of Daily Living

       Green argues the ALJ considered only the type of his daily activities without

considering the extent, duration, and frequency with which he engaged in them. (ECF

No. 20 at 16.) He argues that the ALJ did not explain how his mundane daily activities

were inconsistent with his allegations, acknowledge the limited nature of his video game

playing, or elicit more information about activities that seem more strenuous on their

face. (ECF No. 29 at 3-4.) The Commissioner responds that Green’s “ability to engage in

these activities, alone, belies the notion that his wrist impairment was disabling.” (ECF

No. 28 at 8.)

       The ALJ noted that the record includes evidence that Green is:

       capable of preparing meals, performing chores (wiping down cabinets,
       dusting, cleaning cat litter box), driving, shopping, playing video games,


                                           8
            Case 1:20-cv-00969-WED Filed 07/29/21 Page 8 of 17 Document 30
       helping a friend with house projects (which involved heavy lifting),
       working on siding and the garage, setting up a workshop, using a wood
       chisel, refacing cabinets (which involved sanding, painting and using a
       hammer), and performing odd jobs for family and friends.

(Tr. 44.) (Internal citation omitted.)

       Although Green points to evidence that he was limited in his activities of daily

living, that does not mean the ALJ’s findings were not supported by substantial evidence.

(ECF No. 20 at 15-16.) Faced with evidence that cuts both ways, the fact that the ALJ chose

one side does not suggest error. Wolvin v. Saul, No. 18-CV-1285, 2019 U.S. Dist. LEXIS

171953, at *5-6 (E.D. Wis. Oct. 3, 2019). “Two contrary conclusions may each be supported

by substantial evidence.” Id.

       The ALJ supported with substantial evidence her finding that Green’s daily

activities indicate he is not as limited as alleged.

       4.1.3. Medical Opinions

       The state agency medical consultants opined that Green is restricted to occasional

handling. The ALJ found that, because an occasional handling restriction is not consistent

with the opinions of examining physicians Dr. Scott Olvey and Dr. Benjamin Zellner,

among other considerations, a frequent handling restriction was “more apt.” (Tr. 46.)

       Green argues that, because Dr. Olvey’s only opinion on handling is that he cannot

perform work with “high force gripping,” his opinion is consistent with the state agency

opinions that limit Green to occasional handling. (ECF No. 20 at 17.) Because the state

agency physicians “were aware of” Dr. Olvey’s opinion and gave it great weight when


                                       9
        Case 1:20-cv-00969-WED Filed 07/29/21 Page 9 of 17 Document 30
they limited him to occasional handling, Green argues that the state agency consultants

harmonized their opinions with his. (ECF No. 20 at 17.) The Commissioner responds that,

because “Dr. Olvey did not opine on the frequency with which [Green] could handle the

light objects at issue in sedentary work,” the reviewing physicians did not base their

occasional handling limitation on his opinion but on Green’s complaints of chronic pain.

(ECF No. 28 at 6.)

      The ALJ found the state agency medical consultants’ limitation of no more than

occasional handling somewhat persuasive. But she found that that limitation was not

consistent with Dr. Olvey’s opinions. (Tr. 46.) However, the state agency medical

consultants explicitly gave Dr. Olvey’s opinions great weight, and Dr. Olvey’s opinions

are not inconsistent with an occasional handling limitation. A person can be both limited

to no high force gripping and occasional handling. The ALJ did not explain why she

found the limitations to be inconsistent. However, as discussed above, the ALJ also

considered the objective findings and Green’s activities of daily living when she

determined that Green could frequently handle. Because other evidence the ALJ cited

adequately supports her handling conclusion, the error is harmless. Matthews v. Saul, 833

F. App’x 432, 437 n.3 (7th Cir. 2020) (unpublished).

      Green also argues that, because Dr. Zellner’s opinion is a conclusory statement

about Green’s ability to work, it is not a medical opinion that could be credited. (ECF No.




                                      10
       Case 1:20-cv-00969-WED Filed 07/29/21 Page 10 of 17 Document 30
20 at 18.) The Commissioner responds that Dr. Zellner’s opinion includes a discussion of

the objective evidence on which he relied. (ECF No. 28 at 8-9.)

       Dr. Zellner stated that he does “not have a plan for [Green] after [the] negative

nerves test. His subjective symptoms are out of proportion to his physical exam, as well

as radiographic findings… There is no objective evidence that the patient cannot work

with his bilateral hand condition.” (ECF No. 1825.) The ALJ specifically noted that Dr.

Zellner personally observed and examined Green and found he had “subjective pain

complaints out of proportion to objective physical and diagnostic evaluation findings.”

(Tr. 45.) Although Dr. Zellner’s opinion contains an arguably conclusory statement about

Green’s ability to work that is reserved to the ALJ, it also considers his assessment of a

negative nerve test, physical examination, and radiographic findings. Green has not

shown that the ALJ improperly considered Dr. Zellner’s opinion.

       The ALJ’s conclusion to limit Green to frequent handling is supported by

substantial evidence.

   4.2. Concentration, Persistence, or Pace

       Green argues that, because the ALJ found he had deficits in concentration,

persistence, or pace but did not specifically address these limitations in the RFC, the

hypothetical posed to the VE did not incorporate all of his limitations. (ECF No. 20 at 19.)

He argues that, because “[t]he ability to stick with a given task over a sustained period is

not the same as the ability to learn how to do tasks of a given complexity,” the ALJ’s



                                      11
       Case 1:20-cv-00969-WED Filed 07/29/21 Page 11 of 17 Document 30
limitation to “simple, routine, repetitive, noncomplex work with no more than occasional

changes in the work routine” did not account for his deficits in concentration, persistence,

or pace. (ECF No. 20 at 20.) He also argues that, by omitting the ten percent off-task

limitation, the missing discussion of that limitation left a hole in the VE’s knowledge.

(ECF No. 29 at 8-9.)

       The Commissioner argues that, because the simple tasks limitation was within the

narrative of the concentration, persistence and pace discussion, it addressed Green’s

concentration, persistence, and pace limitation. (ECF No. 28 at 11.) She also argues that,

because the ten percent off task limitation is not well explained or consistent with the

other evidence, the ALJ properly failed to include the limitation. (ECF No. 28 at 11.) And

she further argues that, because the VE testified that employers tolerate up to ten percent

time off task regardless, any error in failing to include the limitation in the hypothetical

would not change the outcome. (ECF No. 28 at 11.)

       The state agency psychologists concluded that Green was limited to simple work

and “is likely to have difficulty maintaining concentration and would do best in a work

setting that allowed him to be off tasks [sic] 10% of the work day [sic].” (Tr. 100, 135.) The

RFC included the simple work limitation but not the ten percent off task limitation. (Tr.

40.) The VE testified that, for the jobs the ALJ found Green could perform, employers

would generally tolerate ten percent time off task. (Tr. 83.) Green does not contest this

testimony.



                                      12
       Case 1:20-cv-00969-WED Filed 07/29/21 Page 12 of 17 Document 30
       It is unnecessary to consider the merits of Green’s arguments because Green has

not shown he was harmed by any alleged error—that is, the VE testified that employers

will generally tolerate up to ten percent time off-task regardless of whether the limitation

was in the RFC. (Tr. 83.) Thus, the court is convinced the ALJ would reach the same result

if the ten percent off-task limitation was in the RFC. See McKinzey v. Astrue, 641 F.3d 884,

892 (7th Cir. 2011) (“administrative error may be harmless: we will not remand a case to

the ALJ for further specification where we are convinced that the ALJ will reach the same

result”).

   4.3. Subjective Symptom Evaluation Standard

       Green contends that the ALJ applied incorrect legal standards when she found that

Green’s “statements concerning the intensity, persistence, and limiting effects of those

symptoms are not entirely consistent with the medical evidence and other evidence in the

record” and “[t]he record fails to fully substantiate the claimant’s allegations of disabling

symptoms” (Tr. 43.) (Emphasis added.) The ALJ also stated twice that the symptoms

“can reasonably be accepted as consistent with the objective medical evidence and other

evidence,” which Green argues is the correct inquiry. (Tr. 40, 43; ECF No. 20 at 22.)

       In response the Commissioner argues that the Seventh Circuit recently rejected as

harmless challenges to an ALJ “finding that a claimant’s allegations are both ‘not entirely

consistent’ with other evidence and ‘can[not] reasonably be accepted as consistent’ with

other evidence.” (ECF No. 28 at 7) (citing Fanta v. Saul, 848 F. App’x 655, 659 (7th Cir.



                                      13
       Case 1:20-cv-00969-WED Filed 07/29/21 Page 13 of 17 Document 30
2021) (unpublished)). He argues that, because “the ALJ cited specific evidence dissonant

with plaintiff’s allegations,” the phrasing is harmless. (ECF No. 28 at 7.)

       The ALJ used inconsistent standards for evaluating Green’s subjective symptoms,

finding at different times the record “fails to fully substantiate” his allegations of

symptoms, that they are “not entirely consistent with” the evidence, and that they cannot

“reasonably be accepted as consistent with” the evidence. (Tr. 40, 43.) Only the final

phrase is an accurate recitation of the standard. See 20 C.F.R. § 404.1529(a) (“In

determining whether you are disabled, we consider all your symptoms, including pain,

and the extent to which your symptoms can reasonably be accepted as consistent with

the objective medical evidence and other evidence.”).

       Both of the incorrect standards referenced by the ALJ appear to be more rigorous

standards. See, e.g., Minger v. Berryhill, 307 F. Supp. 3d 865, 871-72 (N.D. Ill. 2018)

(remanding where ALJ used the “not entirely consistent” standard). The “fails to fully

substantiate” standard is particularly concerning. It appears on its face to be much more

rigorous than “reasonably accepted as consistent,” the correct standard, and even the

incorrect “not entirely consistent” standard. The Seventh Circuit has held that the “not

entirely consistent” boilerplate “is innocuous when … the language is followed by an

explanation for rejecting the claimant’s testimony.” Fanta, 848 F. App’x at 659 (citing

Schomas v. Colvin, 732 F.3d 702, 708 (7th Cir. 2013)). Here, that boilerplate is followed by

a paragraph that begins with “[t]he record fails to fully substantiate” and goes on to



                                      14
       Case 1:20-cv-00969-WED Filed 07/29/21 Page 14 of 17 Document 30
analyze medical evidence, presumably with the standard announced at the start of the

paragraph. (Tr. 43.)

       Because it is impossible to determine which of the three standards the ALJ actually

applied, the ALJ failed to build an accurate and logical bridge between the evidence and

his subjective-symptom evaluation.

       The ALJ offered other explanations for discounting the severity of Green’s

subjective symptoms. However, because the ALJ recited three legal standards, the court

cannot be sure which one she used to evaluate the limiting effects of Green’s symptoms.

If the ALJ applied the wrong standard, it may have materially affected her decision. Here,

the ALJ’s potential application of an incorrect legal standard was a mistake of law that

necessitates remand.

   4.4. Vocational Expert

       The ALJ identified the following jobs Green was capable of performing given his

residual functional capacity:

            •   document preparer (DOT # 249.587-018; 91,000 jobs nationally);

            •   charge account clerk (DOT # 205.367-014; 33,000 jobs nationally); and

            •   final assembler (DOT # 713.687-018; 25,000 jobs nationally).

(Tr. 48.)

       Green argues that the VE’s testimony obscured the nature of the jobs, and as a

result the testimony is not substantial evidence to support the step five denial. (ECF No.



                                       15
        Case 1:20-cv-00969-WED Filed 07/29/21 Page 15 of 17 Document 30
20 at 25.) He argues that the broad titles the VE used in testimony, like document

preparer, concealed the outdated nature of the DOT job, which was actually “Document

Preparer, Microfilming.” (ECF No. 20 at 25.) He argues that rational minds know that

microfilming is obsolete and would not believe the VE’s testimony that there are

currently 91,000 microfilm document preparing jobs. (ECF No. 20 at 26.) And he argues

that, because the conflict between the “obscure and outdated nature” of the jobs in the

DOT and “the job titles offered as plentiful jobs” is so obvious, the ALJ is obligated to

elicit a reasonable explanation without his objection at the hearing. (ECF No. 29 at 10.)

       However, as the Commissioner responds, Green “did not even ask about the basis

of that testimony at the hearing, much less did she object to it.” (ECF No. 28 at 12.) She

argues that, as a result, Green forfeited his argument challenging the VE’s testimony.

(ECF No. 28 at 12.) She also argues that the Seventh Circuit “has declined to remand any

matter based on a vocational expert’s use of the DOT.” (ECF No. 28 at 12.)

       Although the court agrees that the jobs like “document preparer” are antiquated,

see Wolvin, 2019 U.S. Dist. LEXIS 171953, at *18 (citing Gulley v. Berryhill, No. 17-CV-1782,

2019 U.S. Dist. LEXIS 25986, at *10 (E.D. Wis. Feb. 19, 2019); Ragsdale v. Saul, No. 18-CV-

946, 2019 U.S. Dist. LEXIS 113130, at *18-19 (E.D. Wis. July 8, 2019)), by failing to object to

the VE’s testimony at the hearing (Tr. 82-86) Green forfeited the argument that the jobs

proposed by the VE are unlikely to exist in significant numbers in the national economy,

see Ragsdale, 2019 U.S. Dist. LEXIS 113130, at *19(citing Brown v. Colvin, 845 F.3d 247, 254



                                      16
       Case 1:20-cv-00969-WED Filed 07/29/21 Page 16 of 17 Document 30
(7th Cir. 2016). Nonetheless, on remand Green will have an opportunity to challenge the

jobs identified by the VE during a second administrative hearing.




5. Conclusion

      IT IS THEREFORE ORDERED that the Commissioner’s decision is reversed, and

pursuant to 42 U.S.C. § 405(g), sentence four, this matter is remanded for further rulings

consistent with this decision. The Clerk shall enter judgment accordingly.

      Dated at Milwaukee, Wisconsin this 29th day of July, 2021.



                                                _________________________
                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                      17
       Case 1:20-cv-00969-WED Filed 07/29/21 Page 17 of 17 Document 30
